PER CURIAM.
This disciplinary proceeding is before the Court on complaint of The Florida Bar, the report of the referee, and respondent’s petition for review. We have jurisdiction pursuant to article V, section 15, Florida Constitution.
Respondent contests certain findings of fact and conclusions made by the referee in his report and further contends that the recommended discipline is inappropriate under the facts of this case.
The referee found that respondent and his employees and associates earned a total fee of $2,866.00 for work on an admiralty dispute. The retaining agreement was in writing and included a retainer’s fee of $5,000.00. The referee further found that respondent refused to refund that portion of the retainer fee unearned by him under the terms of the fee agreement and thus violated Florida Bar Code of Professional Responsibility Disciplinary Rule 2-106(A). The referee then recommended that respondent be suspended from the practice of law for thirty days, that at the end of said term of suspension he be reinstated upon proof of rehabilitation and restitution to the client of $2,134.00 with interest from July 21, 1980, that he be placed on probation for three years, and that he pay the costs of these proceedings.
We concur with the referee in that his findings of fact, conclusions and recommendation of guilt are supported by clear and convincing evidence. We disagree with the referee, however, as to the discipline. Under the facts of the instant case, the proper penalty is a public reprimand, restitution, and costs. We therefore order respondent, Lawrence H. Hipsh, Sr., to appear personally before the Board of Governors of The Florida Bar, at a time and place to be determined by the Board, to receive the reprimand. Respondent shall also pay restitution to Wallace K. Cady in the sum of $2,134.00, with interest from July 21, 1980 at eight percent per annum.
Costs of these proceedings in the amount of $2,015.34 are also assessed against respondent.
It is so ordered.
ALDERMAN, C.J., and OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.
ADKINS, J., dissents with an opinion, in which BOYD, J., concurs.